JS 44 (Rev. 10/20)                                    CIVIL
                                      Case 2:21-cv-02118    COVER
                                                         Document 1 SHEET
                                                                    Filed 05/07/21 Page 1 of 25
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS
       CHARLES F. WATSON                                                                                  LOCKHEED MARTIN CORP.

   (b)   County of Residence of First Listed Plaintiff            Montgomery                             County of Residence of First Listed Defendant              Montgomery
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
 Rahul Munshi, Esquire Console Mattiacci Law, LLC
 1525 Locust Street, 9th Floor Philadelphia, PA 19102 (215) 545-7676

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government              X 3 Federal Question                                                                       PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                   Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                Product Liability         690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                     400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                 820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                               830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                          Injury Product                                                      New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                  Liability                                                       840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending              Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment       X 442 Employment                  510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                            or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                        871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                        462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                  Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
X 1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                            (specify)                 Transfer                          Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           29 U.S.C. §621, et seq. (“ADEA”) ; 43 P.S. §951, et seq. (“PHRA”).
VI. CAUSE OF ACTION                    Brief description of cause:
                                        Age discrimination action in violation of ADEA and PHRA
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                               in excess of $75,000                        JURY DEMAND:         X Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                                DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
May 7, 2021
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
               Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 2 of 25


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                     CASE MANAGEMENT TRACK DESIGNATION FORM
  CHARLES F. WATSON                                                          CIVIL ACTION
                                      PLAINTIFF,
                                              V.
  LOCKHEED MARTIN CORP.
                                                                             NO.
                                    DEFENDANTS.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1 :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )
(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )
(d) Asbestos- Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )
(f) Standard Management - Cases that do not fall into any one of the other tracks.                   ( X)

May 7, 2021
                                                                      Plaintiff, Charles Watson
Date                               Attorney-at-law                       Attorney for
 (215) 545- 7676                  (215) 827- 5101                      munshi@consolelaw.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
                                 Case 2:21-cv-02118  Document
                                                 UNITED         1 FiledCOURT
                                                        STATES DISTRICT 05/07/21 Page 3 of 25
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
                        Bridgeport, PA 19405
Address of Plaintiff: ______________________________________________________________________________________________
                        230 Mall Blvd. King of Prussia, PA 19406
Address of Defendant: ____________________________________________________________________________________________
                                               230 Mall Blvd. King of Prussia, PA 19406
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No     X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case             is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
       May 7, 2021                                                                                                               037548
DATE: __________________________________                     _________                                 _____________          ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
X
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

     Rahul Munshi, Esquire
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


      X
       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


       May 7,2021                                                                                                                 037548
DATE: __________________________________                     ____________                                   __________        ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
            Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 4 of 25




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________
                                     :
CHARLES F. WATSON                    :
Bridgeport, PA 19405                 :
                                     :
                          Plaintiff, :
                                     :   CIVIL ACTION NO.
              v.                     :
                                     :
LOCKHEED MARTIN CORP.                :   JURY TRIAL DEMANDED
230 Mall Blvd.                       :
King of Prussia, PA 19406            :
                                     :
                          Defendant. :
________________________________     :

                                         COMPLAINT

   I. INTRODUCTION

       Plaintiff, Charles F. Watson, brings this action against his former employer, Lockheed

Martin Corporation (“Lockheed Martin” or “Defendant”). Plaintiff was a dedicated and loyal

employee of Lockheed Martin for nearly thirty-three (33) years in total before Defendant

terminated his employment in July 2019. Prior to the termination, Defendant informed Plaintiff

that his position – which he had been holding for around twenty (20) years – would be posted in

connection with a reorganization at the company. Despite successfully performing these same

job duties for around twenty (20) years, Plaintiff was not chosen by Lockheed Martin to continue

in his job. Instead, Defendant placed a substantially-younger individual into this role. Plaintiff

was further passed-over by Lockheed Martin for other positions for which he was qualified, all

of which were ultimately awarded to substantially-younger individuals.        Finally, Defendant

terminated a disproportionate number of older workers – and retained a disproportionate number

of younger workers – as part of the alleged reduction-in-force (“RIF”) in connection with the

reorganization.

                                                1
               Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 5 of 25




         Plaintiff was discriminated against because of his age in violation of the Age

Discrimination in Employment Act, as amended, 29 U.S.C. §621, et seq. (“ADEA”) and the

Pennsylvania Human Relations Act, as amended, 43 P.S. §951, et seq. (“PHRA”). Plaintiff

seeks all damages, including economic loss, compensatory, and liquidated damages, and all other

relief under applicable federal and state law as this Court deems appropriate.

   II.        PARTIES

         1.     Plaintiff, Charles F. Watson, is an individual and citizen of the Commonwealth of

Pennsylvania.

         2.     Plaintiff was fifty-four (54) years old at the time of his termination of

employment by Defendant in July 2019.

         3.     Defendant Lockheed Martin is a Maryland corporation, headquartered in

Bethesda, MD. Defendant maintains a principal place of business in King of Prussia, PA.

         4.     Defendant is engaged in an industry affecting interstate commerce and regularly

does business in Pennsylvania.

         5.     At all times material hereto, Defendant employed more than twenty (20)

individuals.

         6.     At all times material hereto, Defendant has acted as an “employer” within the

meaning of the statutes which form the basis of this matter.

         7.     At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the statutes which form the basis of this matter.

         8.     At all times material hereto, Defendant acted by and through its authorized agents,

servants, workmen, and/or employees acting within the course and scope of their employment

with Defendant and in furtherance of Defendant’s businesses.



                                                 2
                Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 6 of 25




   III.         JURISDICTION AND VENUE

          9.      The causes of action which form the basis of this matter arise under the ADEA

and the PHRA.

          10.     The District Court has jurisdiction over Count I (ADEA) pursuant to 29 U.S.C.

§626(c) and 28 U.S.C. §1331.

          11.     The District Court has supplemental jurisdiction over Count II (PHRA) pursuant

to 28 U.S.C. §1367.

          12.     Venue is proper in the District Court under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred within this District.

          13.     On or about August 21, 2019, Plaintiff filed a Complaint of Discrimination with

the Pennsylvania Human Relations Commission (“PHRC”), and dual-filed with the Equal

Employment Opportunity Commission (“EEOC”), complaining of the acts of discrimination

alleged herein. Attached hereto, incorporated herein and marked as Exhibit 1 is a true and

correct copy of the PHRC/EEOC Complaint of Discrimination.

          14.     On or about March 3, 2021, the EEOC issued to Plaintiff a Notice of Right to Sue.

Attached hereto, incorporated herein and marked as Exhibit 2 is a true and correct copy of that

notice.

          15.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

   IV.          FACTUAL ALLEGATIONS

          16.     Plaintiff was born in September 1964.

          17.     Plaintiff commenced employment with Defendant on or around July 21, 1986.

          18.     In or around 2000, Plaintiff began holding the position of Office Planner Senior



                                                  3
               Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 7 of 25




(Level 3).

         19.    Plaintiff’s job duties included, but were not limited to, being responsible for space

planning data inputs/updates, project support, field surveying, move coordination, customer

requests, project management for small projects, and collaborating with all stakeholders.

         20.    Plaintiff last reported to John Keevill (59 1), Multi-Functional Facilities Manager.

         21.    Plaintiff began reporting to Keevill in or around April 2018.

         22.    Keevill reported directly to Megan Rogers (51), Senior Manager Northeast

Facility Operations & Services.

         23.    Neither Keevill nor Rogers played a role in hiring Plaintiff in 1986 or his

promotion to Office Planner Senior (Level 3) in or around 2000.

         24.    In a memorandum dated April 26, 2019, Rogers notified Plaintiff that his position

would be posted as an “open” position as part of Defendant’s organizational changes in the

Northeast Space Planning business.

         25.    Plaintiff was instructed to re-apply for his position, or other “open” positions, if

he wanted to remain employed by Defendant.

         26.    On or around May 7, 2019, Defendant did in fact post a Level 3 position that was

nearly identical to Plaintiff’s job.

         27.    For example, this posted position was likewise responsible for space planning

data inputs/updates, project support, field surveying, move coordination, customer requests,

project management for small projects, and collaborating with stakeholders.

         28.    Approximately one (1) week later, on or around May 13, 2019, Plaintiff applied

for this “open” position that he had been performing for around twenty (20) years.



1
    Ages contained herein are approximates.

                                                  4
              Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 8 of 25




       29.     Plaintiff was qualified for this position.

       30.     On that same date, Plaintiff also applied for the “open” Workplace Planner Staff

(Level 4) position, which included similar responsibilities over space planning data ownership,

field surveying, and move coordination, among others.

       31.     Plaintiff was qualified for this position.

       32.     On or around June 3, 2019, Plaintiff was interviewed for both “open” positions

for which he had applied was qualified, by Keevill and Brett Krause (46), Project Management

and Engineering Manager.

       33.     On or around June 25, 2019, Plaintiff learned that he was not selected for the

Level 3 Planner position that he had already held for around twenty (20) years, and instead

Defendant awarded the position to Matthew Doorey (44).

       34.     Plaintiff is substantially-older than Doorey.

       35.     Plaintiff was more qualified and experienced than Doorey to perform this

position.

       36.     Defendant provided Plaintiff with no explanation, including the selection criteria,

for why he was denied the Level 3 Planner position which he had held for around twenty (20)

years, and why the position was instead awarded to a substantially-younger and less-experienced

individual.

       37.     On or around June 27, 2019, in a meeting with Keevill and Laura Novak (32),

Human Resources Business Partner – Operations, Plaintiff was notified that he was not selected

for either position for which he applied, and thus he would be terminated effective July 11, 2019.

       38.     Defendant’s stated reason for Plaintiff’s termination was that there was a

reduction-in-force.



                                                  5
              Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 9 of 25




       39.     Regarding the Level 4 Workplace Planner Staff position, Plaintiff learned that

Defendant selected an external candidate, Rosemary Pot (44), for the job.

       40.     Plaintiff was more qualified and experienced to perform the position than Pot,

who was substantially-younger than Plaintiff.

       41.     Defendant did not provide Plaintiff with any explanation, including the selection

criteria, for why he was denied the Level 4 Planner position, and why the position was instead

awarded to a substantially-younger and less-experienced individual.

       42.     On or around July 1, 2019, Plaintiff also applied for the open Property

Administrator Senior position, for which he was qualified.

       43.     Defendant did not respond to Plaintiff’s application for this position.

       44.     On or around July 2, 2019, Plaintiff filed an internal age discrimination complaint

with Defendant’s EEO department.

       45.     Plaintiff did not receive information regarding an investigation into his claim, or

any conclusion(s) reached, by Defendant.

       46.     On July 11, 2019, Plaintiff’s employment with Lockheed Martin was officially

terminated.

       47.     Lockheed Martin terminated Plaintiff’s employment because of his age.

       48.     In connection with Plaintiff’s termination, Defendant provided to Plaintiff a list of

employees pursuant to the Older Workers Benefit Protection Act (“OWBPA”).

       49.     Defendant violated the OWBPA by not providing to Plaintiff the required

information under the ADEA, including, without limitation, information on the eligibility factors

for the termination program and the time limits applicable to such program.

       50.     According to the OWBPA listing provided to Plaintiff, Defendant retained at least



                                                 6
              Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 10 of 25




two (2) substantially-younger employees in positions for which Plaintiff was qualified: (1) in the

position of Office Planner (Level 2), Defendant retained a thirty-four (34) year-old employee;

and (2) in the position of Office Planner Senior (Level 3), Defendant retained a forty-four (44)

year-old employee.

        51.     Moreover, all eight (8) employees that Defendant terminated in the Decisional

Unit, including Plaintiff, are above the age of fifty (50), and four (4) of them are age sixty (60)

and above.

        52.     The average age of all employees in Plaintiff’s Decisional Unit that Defendant

selected for termination was fifty-nine (59).

        53.     In contrast, the average age of all employees in Plaintiff’s Decisional Unit that

Defendant did not select for termination was forty-six (46).

        54.     Lockheed Martin’s conduct evidenced a bias against older workers and a

preference for younger employees.

        55.     Plaintiff’s age was a motivating and/or determinative factor in Defendant’s

discriminatory treatment of Plaintiff and in the termination of Plaintiff’s employment.

        56.     As a direct and proximate result of the discriminatory conduct of Defendant,

Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or earning

capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-esteem,

mental anguish, and loss of life’s pleasures, the full extent of which is not known at this time.

        57.     The conduct of Defendant, as set forth above, was willful and intentional.

                                        COUNT I (ADEA)

        58.     Plaintiff incorporates herein by reference paragraphs 1 through 57 above, as if set

forth herein in their entirety.



                                                  7
              Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 11 of 25




        59.     By committing the foregoing acts of discrimination against Plaintiff, Defendant

has violated the ADEA.

        60.     Said violations were willful and warrant the imposition of liquidated damages.

        61.     As a direct and proximate result of Defendant’s violation of the ADEA, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

        62.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory and retaliatory acts unless and until

this Court grants the relief requested herein.

        63.     No previous application has been made for the relief requested herein.

                                        COUNT II (PHRA)

        64.     Plaintiff incorporates herein by reference paragraphs 1 through 63 above, as if set

forth herein in their entirety.

        65.     Defendant, by committing the foregoing acts of discrimination, has violated the

PHRA.

        66.     As a direct and proximate result of Defendant’s violations of the PHRA, Plaintiff

has sustained the injuries, damages and losses set forth herein.

        67.     Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of Defendant’s discriminatory acts unless and until the Court

grants the relief requested herein.

        68.     No previous application has been made for the relief requested herein.

                                                 RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff, Charles F. Watson, and against Defendant Lockheed Martin. Plaintiff seeks damages



                                                   8
              Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 12 of 25




and legal and equitable relief in connection with Defendant’s improper conduct, and specifically

prays that the Court grant the following relief to the Plaintiff by:

        (b)     declaring the acts and practices complained of herein to be in violation of the

ADEA;

        (d)     declaring the acts and practices complained of herein to be in violation of the

PHRA;

        (e)     enjoining and permanently restraining the violations alleged herein;

        (f)     entering judgment against Defendant in favor of Plaintiff in an amount to be

determined;

        (g)     awarding compensatory damages to Plaintiff to make Plaintiff whole for all past

and future lost earnings, benefits and earnings capacity which Plaintiff has suffered and will

continue to suffer as a result of Defendant’s discriminatory and unlawful misconduct;

        (h)     awarding compensatory damages to Plaintiff for past and future emotional upset,

mental anguish, humiliation, loss of life’s pleasures and pain and suffering, which Plaintiff has

suffered or may suffer as a result of Defendant’s improper conduct;

        (i)     awarding liquidated damages to Plaintiff under the ADEA;

        (m)     awarding Plaintiff such other damages as are appropriate under the ADEA and the

PHRA;

        (n)     awarding Plaintiff the costs of suit, expert fees and other disbursements, and

reasonable attorneys’ fees; and,




                                                  9
             Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 13 of 25




       (o)     granting such other and further relief as this Court may deem just, proper, or

equitable including other equitable and injunctive relief providing restitution for past violations

and preventing future violations.



                                                     CONSOLE MATTIACCI LAW, LLC


Dated: May 7, 2021                                   By:    _________________________
                                                            Rahul Munshi
                                                            1525 Locust Street, 9th Floor
                                                            Philadelphia, PA 19102
                                                            munshi@consolelaw.com
                                                            215-545-7676
                                                            215-814-8920 (fax)

                                                            Attorneys for Plaintiff,
                                                            Charles F. Watson




                                                10
Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 14 of 25




EXHIBIT 1
Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 15 of 25




        REDACTED
Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 16 of 25
Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 17 of 25
Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 18 of 25
Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 19 of 25
Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 20 of 25
Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 21 of 25
Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 22 of 25




                          REDACTED
Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 23 of 25




EXHIBIT 2
                             Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 24 of 25
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Charles F. Watson                                                             From:    Philadelphia District Office
                                                                                               801 Market Street
       REDACTED                                                                                Suite 1000
                                                                                               Philadelphia, PA 19107

                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Kurt Jung
 17F-2020-60581                                          State, Local & Tribal Program Manager                         (267) 589-9749
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
                  The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
        X         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission



                                                                                                                            03/03/2021
 Enclosures(s)                                                         Jamie R. Williamson                                   (Date Issued)
                                                                         District Director

 cc:          LOCKHEED MARTIN CORPORATION

              Rahul Munshi, Esq.                                                      Henry J. Ford, Jr., Esq.
              Console Mattiacci Law                                                   Morgan, Lewis & Bockius LLP
              1525 Locust Street, 9th Floor                                           1701 Market Street
              Philadelphia, PA 19102                                                  Philadelphia, PA 19103-2921
              munshi@consolelaw.com                                                   henry.ford@morganlewis.com
              buccieri@consolelaw.com
                       Case 2:21-cv-02118 Document 1 Filed 05/07/21 Page 25 of 25
Enclosure with EEOC
Form 161-B (11/2020)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC
                      (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)


                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS          --
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usuall y can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS          --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --               Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                    --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
